Title: From Thomas Jefferson to Archibald Moncrief, 23 April 1793
From: Jefferson, Thomas
To: Moncrief, Archibald



Sir
 Philadelphia Apr. 23. 1793.

I am much obliged by your kind attention to the three pipes of wine brought to Baltimore for me. Capt. Volans had called on me here, and I had in consequence written to Mr. Curson of Baltimore, inclosing to him the bill of lading, and a bank note for the freight, and desiring him to send me from the Custom house the usual form of the bond for the duties which I would execute and return by post. The wine to be sent by the first safe conveyance to Richmond direct. As I presume Mr. Curson has been so obliging as to proceed in this as I had requested, I have only to repeat my thanks for your friendly notice, and assure you of the regard with which I am Sir your most obedt. humble servt

Th: Jefferson

